We find unpersuasive the defendant’s arguments concerning the unreliability of his identification by an eyewitness and the complainant, both of whom knew him and saw him on a daily basis and concededly correctly identified his accomplice. Regarding the conflicting exculpatory testimony of the defendant’s accomplice, "resolution of credibility [was] properly for the trier of fact” (see, People v La Borde, 76 AD2d 869, 870; People v Sutton, 108 AD2d 942; lv denied 65 NY2d 930). Mollen, P. J., Lazer, Bracken and Kooper, JJ., concur.